

116 HR 2976 IH: Filing Relief for Natural Disasters Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2976IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Judy Chu of California (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide authority to postpone certain deadlines by
			 reason of State-declared disasters or emergencies.
	
 1.Short titleThis Act may be cited as the Filing Relief for Natural Disasters Act. 2.Authority to postpone Federal tax deadlines by reason of State-declared disasters (a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection:
				
					(c)Special rule for State-Declared disasters
 (1)In generalUpon the request of the Governor of a State (or the Mayor, in the case of the District of Columbia) in which an emergency or disaster has been declared under State law, subsection (a) shall apply to such State-declared emergency or disaster in the same manner as such subsections apply to federally declared disasters.
 (2)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands..
 (b)Effective dateThe amendments made by this section shall apply to declarations made after the date of the enactment of this Act.
			